Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brent William Cook appeals the distinct court’s order denying his motion to reopen his '42 U.S.C. § 1983 (2012) proceeding. We have reviewed the record and find no reversible error. Accordingly, we deny Cook’s motions for leave tó proceed in forma pauperis and for appointment of counsel, and we dismiss the appeal for the reasons stated by the district court. Cook v. Med. Deft, No. l:14-cv-00022-GBLJFA (E.D.Va. Apr. 21, 2015); éeéalso 4th Cir. R. 34(b) (limiting our review to the issues raised in Appellant’s informal brief). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED,